DETAILED ACTION
The amendment to Application Ser. No. 17/009,964 filed on August 23, 2022, has been entered.  Claims 5, 7, 13, 15 and 22 are cancelled. Claims 1, 9, 12 and 17 are currently amended. New Claims 23-25 are added. Claims 1-4, 6, 8-12, 14, 16-21 and 23-25 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The amendment to Claims 1, 12 and 17 has overcome the objection to the claims for minor informalities set forth in the Non-Final Office Action mailed May 19, 2022. The objection to the claims for minor informalities is hereby withdrawn.

The arguments with respect to the rejection of Claims 1-4, 6-12 and 14-22 under 35 U.S.C. 103 have been fully considered by the Examiner but are not persuasive.
	Specifically, on pages 11-13 of the response filed August 19, 2022, Applicant argues, “Gross is generally directed to techniques related to diagnosing and repairing malfunctions in smart mobile electronic devices, including a diagnostic process that utilizes decisions based on Big Data that holds information of multiple devices and offers a ‘disable components’ (i.e., tum-off components) solution in order to overcome the problem without flashing a firmware or doing a factory-reset. (See, e.g., par. 0001). In a cited passage reproduced below (emphasis added), Gross discloses a condition in which a failed component cannot be turned off: 
[0075] Based on the decision made by decision module 136, analyzer server 130 determines if the failed component can be turned off. If the failed component cannot be turned off, go to step 232. That is, no repair option is available for this failed component.
	In a cited figure, reproduced below, Gross discloses that even if it is determined at 233 that the component may be disabled, the component still may not be disabled if the max/avg. priority for all process related to the failed component do not satisfy a threshold: 
	[FIGURE OMITTED]
	Accordingly, the cited portions of Gross disclose multiple scenarios in which it is determined that a component has failed, yet the failed component is not disabled or turned off. The possibility of a failed component remaining enabled is substantially different from the features of claim 1, in which a service that has been determined to not be operating properly is disabled. The cited portions of Gross do not disclose or suggest at least wherein the at least one agent is incorporated within a tElephone NUmber Mapping (ENUM) tool, automatically disabling the service responsive to determining the service can be automatically disabled, generating a user prompt for a disablement instruction responsive to determining the service cannot be automatically disabled, and disabling the service according to an instruction received in response to the user prompt, as in amended claim 1. Accordingly, the cited portions of Gross in combination with the cited portions of Ku and Watson do not render obvious at least the aforementioned features recited in amended claim 1. Hence, claim 1 is allowable over Ku in view of Watson and in further view of Gross.” The Examiner respectfully disagrees. 
	First, Ku suggests that NMS 110, i.e., the at least one agent, may be a subsystem of the ENUM system (see Ku paragraphs 9, 20 and 28), which reads on the broadest reasonable interpretation of the claim limitation “wherein the at least one agent is incorporated within a tElephone NUmber Mapping (ENUM) tool”.
	Second, Gross discloses “automatically disabling the service responsive to determining the service can be automatically disabled, generating a user prompt for a disablement instruction responsive to determining the service cannot be automatically disabled, and disabling the service according to an instruction received in response to the user prompt (see Gross fig. 3, steps 232, 222, 224 and 212, and the associated disclosure in paragraphs 69-70 and paragraphs 87-93).” 
	Applicant argues that this disclosure in Gross cannot read on the cited limitations because there are additional steps and/or scenarios disclosed by Gross wherein the failed component may not be disabled. However, this is not persuasive as the broadest reasonable interpretation of the claim language does not exclude these additional steps and/or scenarios. MPEP § 2111.03 states, in part:
	“The transitional term ‘comprising, which is synonymous with ‘including,’ ‘containing,’ or ‘characterized by,’ is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (‘[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.’). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (‘The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.’); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (‘Comprising’ is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.)”
	The rejection of Claims 1-4, 6-12 and 14-22 under 35 U.S.C. 103 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al., Pub. No. US 2008/0263389 A1, hereby “Ku”, in view of Watson, Pub. No. US 2008/0046552 A1, and in further view of Gross, Pub. No. US 2018/0181461 A1.

Regarding Claim 1, Ku discloses “A system (Ku fig. 1 and paragraphs 7 and 11-13: a system for monitoring ENUM performance) comprising:
a processing system including processor (Ku fig. 3 and paragraph 32: computer system 300 comprising processor 302); and
a memory that stores executable instructions that when executed by the processing system, facilitate performance of operations (Ku fig. 3 and paragraph 33: machine readable medium 316 comprising instructions 324 executable by the processor) that when executed by the processor, cause the processor to effectuate operations comprising:
communicating by at least one agent with at least one of a fault module, a configuration module, an accounting module, a performance module, or a security module (Ku figs. 1-2 and paragraphs 11-13 and 18: NMS 110, i.e., at least one agent, may communicate with any network element in IMS network 100, including HSS 124, i.e., an accounting module), wherein the at least one agent is incorporated within a tElephone Number Mapping (ENUM) tool (Ku paragraphs 9, 20 and 28: NMS 110 may be a subsystem of the ENUM system, i.e., is incorporated within an ENUM tool); and
communicating by the at least one agent communicating with at least one Call Session Control Function (CSCF) (Ku figs. 1-2 and paragraphs 11-13 and 18: NMS 110  communicates with S-CSCF 122),
wherein the at least one agent effectuates operations comprising:
determining that a service is operating properly (Ku figs. 1-2 and paragraphs 17-20 and 28: NMS 110 monitors an ENUM service and determines whether a desired quality of service is maintained, i.e., whether the ENUM service is operating properly)”.
However, while Ku discloses generating a fault notice, i.e., an alarm, when monitoring indicates the ENUM service is not working properly (Ku fig. 2 and paragraphs 7, 19-20 and 28: “If an observed variable exceeds a benchmark value, the NMS 110 can, in response, generate a fault notice.”), Ku does not explicitly disclose “responsive to determining the service is operating properly:
determining whether the service is disabled; and
responsive to determining the service is disabled, enabling the service; and
responsive to determining the service is not operating properly:”
	generating an alarm;
	determining whether the service can be automatically disabled;
automatically disabling the service responsive to determining the service can be automatically disabled; 
generating a user prompt for a disablement instruction responsive to determining the service cannot be automatically disabled; and
disabling the service according to an instruction received in response to the user prompt.”
In a related field of endeavor, Watson discloses “determining whether a service is operating properly (Watson figs. 2-4 and paragraphs 15, 20, 29 and 37-38: service monitoring and failover mechanism 108 monitors one or more services and determines whether the services are operating properly);
responsive to determining the service is operating properly: 
determining whether the service is disabled; and
responsive to determining the service is disabled, enabling the service (Watson figs. 2-4 and paragraphs 6, 25, 40 and 42: if the monitored service is determined to be operating normally and deactivated, service monitoring and failover mechanism 108 may reactivate the service); and
responsive to determining the service is not operating properly:
generating an alarm (Watson figs. 2-4 and paragraphs 24, 28, 30, 33 and 39-41: if the monitored service is determined to have failed, service monitoring and failover mechanism 108 deactivates the service and notifies an administrator, i.e., generates an alarm)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Ku to reactivate the ENUM service if the service is deactivated and determined to be operating properly and to generate an alarm and deactivate the ENUM service if the service is not operating properly as taught by Watson because doing so constitutes applying a known technique (activating or deactivated based on whether the service is determined to be operating properly or not) to known devices and/or methods (an NMS monitoring an ENUM service) ready for improvement to yield predictable and desirable results (failover switching resulting in an improved end user experience). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Watson discloses deactivating the service in response to determining the services has failed (Watson paragraphs 24, 28, 30, 33 and 39-41), the combination of Ku and Watson does not explicitly disclose, responsive to determining the service is not operating properly, “determining whether the service can be automatically disabled;
automatically disabling the service responsive to determining the service can be automatically disabled;
generating a user prompt for a disablement instruction responsive to determining the service cannot be automatically disabled; and
disabling the service according to an instruction received in response to the user prompt.”
In a related field of endeavor, Gross discloses, responsive to determining the service is not operating properly, “determining whether the service can be automatically disabled (Gross fig. 3 and paragraphs 68-73 and 87-89: in response to detecting a failed component or service, in step 223, external-command-sending unit 110 determines whether the failed component or service can be disabled automatically);
automatically disabling the service responsive to determining the service can be automatically disabled (Gross fig. 3 and paragraphs 92-93: in step 225, if the failed service or component can be disabled automatically, external-command-sending unit 110 sends a disable/turn-off command to the failed component or service);
generating a user prompt for a disablement instruction responsive to determining the service cannot be automatically disabled (Gross fig. 3 and paragraphs 89-91: in step 224, if the failed service or component cannot be disabled automatically, external-command-sending unit 110 prompts the user to manually disable the failed component or service); and
disabling the service according to an instruction received in response to the user prompt (Gross fig. 3 and paragraphs 87-93: in step 212, the failed service or component is disabled by user input received in response to the prompt).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Ku, as modified by Watson, to determine whether the ENUM service can be disabled automatically in response to determining the ENUM service is not operating properly, and disabling the ENUM service automatically when automatic disablement is permitted, else prompting a user to disable the ENUM service as taught by Gross because doing so constitutes applying a known technique (responsive to detecting a failed service, determining whether the service can be disabled automatically, disabling the service automatically when automatic disablement is permitted else prompting the user to disable the service) to known devices and/or methods (an NMS monitoring an ENUM service) ready for improvement to yield predictable and desirable results (disabling of the faulty ENUM service). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
	
	
Regarding Claim 2, the combination of Ku, Watson and Gross discloses all of the limitations of Claim 1.
Additionally, Watson discloses “further comprising an input device and an output device connected to the processor and wherein the operations effectuated by the at least one agent further comprise communicating the alarm via the output device responsive to the determining the service is not operating properly (Watson figs. 3-5 and paragraphs 27-30, 41, 50 and 53: keyboard 562, e.g., an input device, and monitor 591, e.g., an output device, are connected with processing unit 520 through user interface 560 and video interface 590, respectively, and service monitoring and failover mechanism 108 notifies an administrator if the service is not operating normally, wherein the notification may be provided via monitor 591).” 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Ku to reactivate the ENUM service if the service is deactivated and determined to be operating properly and to generate an alarm and deactivate the ENUM service if the service is not operating properly as taught by Watson for the reasons set forth in the rejection of Claim 1.

Regarding Claim 3, the combination of Ku, Watson and Gross discloses all of the limitations of Claim 2.
Additionally, Watson discloses “the operations effectuated by the at least one agent further comprising communicating a notification via the output device if the service is operating properly and the service is disabled, wherein the notification advises that the service was disabled (Watson figs. 3-5 and paragraphs 25, 40-42 and 53: when the monitored service is determined to be operating properly, service monitoring and failover mechanism 108 reactivates the service and notifies the administrator of the reactivation, i.e., advises the service had been disabled, wherein the notification may be provided via monitor 591).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Ku to reactivate the ENUM service if the service is deactivated and determined to be operating properly and to generate an alarm and deactivate the ENUM service if the service is not operating properly as taught by Watson for the reasons set forth in the rejection of Claim 1.

Insofar as it recites similar claim elements, Claim 9 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Ku discloses “A method... (Ku fig. 2 and paragraphs 1 and 17: a method for monitoring ENUM performance)”.

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Ku discloses “A non-transitory, machine-readable storage medium comprising executable instructions that when executed by a processing system including a processor, facilitate performance of operations... (Ku figs. 1 and 3 and paragraphs 8 and 33: a computer-readable storage medium comprising instructions executable by a processor to implement monitoring of an ENUM service)”.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 3.

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ku, Watson and Gross in view of Chakkassery Vidyadharan et al., Pat. No. US 10,558,541 B1, hereby “Vidyadharan”.

Regarding Claim 4, the combination of Ku, Watson and Gross discloses all of the limitations of Claim 2.
However, while Watson discloses notifying a user via an output device if a service is not working properly (Watson figs. 3-5 and paragraphs 27-30, 41, 50 and 53), the combination of Ku, Watson and Gross does not explicitly disclose “the operations effectuated by the at least one agent further comprising reviewing an additional service upon receiving a command identifying the additional service via the input device”
In a related field of endeavor, Vidyadharan discloses “reviewing an additional service upon receiving a command identifying the additional service via the input device (Vidyadharan figs. 1A, 2 and 4A-4B, column 9, lines 45-67, column 18, lines 32-45 and column 27, line 4 through column 28, line 24: dashboard module 252 generates and presents user interface 321 providing status information of application 312ʹ in response to selection of the application received from input device 247).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Ku, as modified by Watson and Gross, to display status information of another service based on a selection received from a user input device as taught by Vidyadharan. One of ordinary skill in the art would have been motivated to combine to displaying status information of another service based on a selection received from a user input device to allow the user to review alerts for multiple monitored services.

Insofar as they recite similar claim elements, Claims 12 and 20 are rejected for substantially the same reasons presented above with respect to Claim 4.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ku, Watson and Gross in view of Bouckaert et al., Pub. No. US 2008/0019369 A1, hereby “Bouckaert”.

Regarding Claim 6, the combination of Ku, Watson and Gross discloses all of the limitations of Claim 1.
However, while Ku discloses an NMS, i.e., an agent, that monitors the performance of the ENUM service (Ku paragraphs 13 and 19), the combination of Ku, Watson and Gross does not explicitly disclose “wherein the at least one agent comprises an app server.”
In a related field of endeavor, Bouckaert discloses “wherein the at least one agent comprises an app server (Bouckaert fig. 1 and paragraphs 8 and 25: “The monitoring entity may comprise an application server.”).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Ku, as modified by Watson and Gross, to implement the NMS using an application server as taught by Bouckaert. One of ordinary skill would have been motivated to implement the NMS using an application server to provide the monitoring functionality simply using a standard platform (Bouckaert paragraph 25).

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 6.

Claims 8, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ku, Watson and Gross in view of Cui et al., Pub. No. US 2017/0367081 A1, hereby “Cui”.

Regarding Claim 8, the combination of Ku, Watson and Gross discloses all of the limitations of Claim 1.
However, while Ku discloses that the NMS resides in an IMS network that includes one or more application servers (Ku fig. 1 and paragraphs 11: IMS network 100 comprises NMS 110, ENUM system 126, and one or more application servers 128), the combination of Ku, Watson and Gross does not explicitly disclose “wherein the service includes at least one of a multi-sim phone, a connected vehicle, and an internet of things device.”
In the same field of endeavor, Cui discloses “wherein the service includes at least one of a multi-sim phone, a connected vehicle, and an internet of things device (Cui figs. 1-2 and 6 paragraphs 16-18, 21, 31 and 66: services provided by the IMS network may include communication and data services for mobile devices, vehicles and Internet of Things devices).”
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Ku, as modified by Watson and Gross, to monitor additional IMS services including communication and data services for mobile devices, vehicles and Internet of Things devices as taught by Cui. One of ordinary skill in the art would have been motivated to combine monitoring additional IMS services including communication and data services for mobile devices, vehicles and Internet of Things devices to ensure a desired quality of service for those services is maintained.

Insofar as they recites similar claim elements, Claims 16 and 21 are rejected for substantially the same reasons presented above with respect to Claim 8.

Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449